                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI


KENNETH TREKELL,                                        )
                                                        )
                       Plaintiff,                       )
                                                        )
vs.                                                     )      Case No. 4:18-cv-00662-DGK
                                                        )
TARGET CORPORATION,                                     )
                                                        )
                       Defendant.                       )


  PLAINTIFF’S MOTION TO STRIKE FRED SEMKE AS AN EXPERT WITNESS AND
               TO EXCLUDE HIS OPINIONS AND TESTIMONY

        COMES NOW Plaintiff Kenneth Trekell, through undersigned counsel, and hereby files

 his Motion to Strike Fred Semke as an Expert Witness and to Exclude His Opinions and

 Testimony. In support of this response, Plaintiff states as follows:

        I. Statement of Facts

        Plaintiff Kenneth Trekell was injured on February 18, 2018, when a tractor-trailer

 bearing “Target” retail logos failed to yield and pulled in front of traffic at the intersection of

 27th Street and Southwest Trafficway in Kansas City, Missouri. Plaintiff was thrown from his

 motorcycle after colliding with the vehicle in front of him, and the Target tractor-trailer ran over

 his foot and ankle. The tractor-trailer left the scene. Plaintiff and his fiancé, who was riding a

 motorcycle behind him, both identified the tractor-trailer as a “Target” retail tractor-trailer.

 While Defendant Target Corporation maintains it did not have a trailer in the vicinity of the

 incident, both Plaintiff and his wife, Kelly, along with two independent witnesses at the scene

 identified the tractor-trailer as a “Target” retail tractor-trailer. Target’s corporate representative

 testified that Target tractor-trailers would be coming from only Iowa and Topeka into the

                                                    1

          Case 4:18-cv-00662-DGK Document 67 Filed 03/16/20 Page 1 of 14
Kansas City area. She testified that trucks from Iowa were not at the scene of the accident, per

GPS data provided by Target’s carriers, and all Target tractor-trailers initiating trips from

Topeka would not be on the road in the Kansas City area after 6:30 a.m. on any given day.

Plaintiff produced four witnesses who, in a short period of time, sighted and/or photographed

Target tractor-trailers during various times of the day. Defendant has disclosed its intent to offer

the expert testimony of Fred Semke, who seeks to testify about the perception reaction time of

Plaintiff when faced with the presence of the tractor and to introduce a simulation that purports

to recreate the circumstances of the collision. Additionally, Mr. Semke intends to offer

testimony that a Target retail tractor-trailer was not at the scene of the accident, including

opinions that seem to indicate he is an expert in witness credibility and psychology.

       Mr. Semke’s reconstruction of the collision is based on speculation of the parties

involved in the event based upon their perceptions that are not founded in fact or scientific

information. Mr. Semke has merely arbitrarily set vehicles’ positions and speeds in a

spreadsheet, relying on a selective reading of eyewitness accounts of the collision and often

relying on unsupported assumptions that are contradicted by the witness statements, and has

created a model that illustrates his interpretation of the collision. Rather than admitting that this

model is merely a demonstrative exhibit based on his own version of events, Mr. Semke

repeatedly sought during his deposition to assign that model a scientific objectivity that is

nowhere present in the ―methodology he followed in setting vehicle positions and speeds not

based on the testimony, but based on a selective reading of eyewitness accounts and a

verification process that discarded these accounts when they conflicted with the result he had

predetermined. This kind of self-serving, misleading testimony has no place in a Missouri court

of law and Mr. Semke’s simulation, as well as his testimony, should be excluded from trial in

this matter. He has not reviewed all witness testimony and he has not contacted, interviewed or

                                                   2

         Case 4:18-cv-00662-DGK Document 67 Filed 03/16/20 Page 2 of 14
otherwise explored or investigated information and testimony relevant to his conclusions. His

approach completely misses science and falls squarely into speculation and conjecture and

areas where he is not qualified to render opinions.

       Finally, beyond creating a model of the collision with little to no connection to the

realities of the collision, as testified to by the witnesses, Mr. Semke repeatedly offered expert

testimony on the reliability of witnesses’ recollections and identification of the Target retail

trailer at the scene. He has not, however, established any expertise in evaluating witness

reliability or psychological recall.

      II. Mr. Semke’s Relevant Testimony

1. Mr. Semke is a mechanical engineer. (Semke 5, 18-20)

2. Mr. Semke’s professional affiliations are nothing more than applications and membership

   fees, although his website boasts he has “achieved the elite status in the insurance industry

   with its 2016 designation as one of Best’s recommended insurance expert service

   providers.” He advertises with the insurance industry and presents to insurance companies.

   He is involved with the Missouri Organization of Defense Lawyers and attends their

   conferences. His wife is his business partner and is actively involved in the Blue Goose

   insurance organization and has served as president. (Semke 12, 9-14; 13, 11-25; 22, 2-23

   18, 2-10; 20-6-25, 21, 1-19)

3. Mr. Semke has no certifications in accident reconstruction and has not taught at any schools

   or universities. He has never worked in accident reconstruction for the law enforcement

   field and holds no licenses in accident reconstruction. (Semke 6, 2-8; 7, 4-7, 18-23)

4. He has spent about 80 hours on the case and has billed about $24,000.00, and at least one

   court has formally found him to be a venal witness. (Semke 29, 3-9, 15-21; 80, 12-25)

5. His various presentations listed on his CV are presentations given to insurance companies.

                                                  3

         Case 4:18-cv-00662-DGK Document 67 Filed 03/16/20 Page 3 of 14
   (Semke 6, 9-16)

6. His training in Human Factors consists of a course taught by Jeff Muttart, and he has no

   degree or designations in Human Factors. (Semke 9, 5-9; 17-21)

7. Jeff Muttart teaches about a spreadsheet to put in information that spits out perception and

   response times. Mr. Semke took a class and used the spreadsheet in this case. (Semke 10,

   3-18; 11, 10-12; 11, 10-25, 12, 1-8)

8. Mr. Semke’s expertise in motorcycles consists of growing up riding them and some on-the-

   job training. He does not own a motorcycle and rode one only in the last five years, but

   can’t remember when. He doesn’t know if he has seen the same make and model of

   motorcycle involved in this case. (Semke 23, 18-24; 24, 5-8, 9-10; 24, 11-15)

9. Mr. Semke did not review the deposition of Connor Donaldson; did not review the

   deposition of Cory Hammond; did not review the fire department records; has not seen the

   911 records; hasn’t contacted the witnesses; did not review the deposition of the corporate

   representative; and did not even ask for all depositions.

10. Mr. Semke has never driven a tractor-trailer professionally, although he holds a CDL. He

   has only 50-100 hours behind the wheel of a tractor-trailer in his lifetime and has never

   driven the Target Retail route in the Kansas City area. Yet, Mr. Semke bases some of his

   opinions on being a professional truck driver. (Semke 34, 14-25; 35, 1-6; 36, 6-25; 37, 10-

   12, 21-25; 47, 23-25; 48, 1-23; 50, 17-25)

11. Mr. Semke did not do any analysis of the damage to the vehicles or motorcycle involved.

   (Semke 84, 1-6)

12. Mr. Semke believes he is an expert on Target GPS tracking systems, although he is unsure

   what systems were used and where the information he reviewed came from. He has no

   training on the GPS tracking systems. He did not call the Orbcom to discuss the GPS or call

                                                4

        Case 4:18-cv-00662-DGK Document 67 Filed 03/16/20 Page 4 of 14
   any of the GPS providers, although he has done that in other cases where he concluded the

   GPS information was inaccurate. (Semke 41, 5-25; 42, 1-8, 11-25; 43, 1-16; 51, 4-9; 86, 4-

   11, 19-22; 87, 7-19)

13. Mr. Semke believes he is an expert in the GPS data and tracking systems even though he

   can’t identify what systems were being used on some of the trucks. (Semke 41, 5-22; 42,

   11-13)

14. Mr. Semke agrees GPS is not 100% accurate and it is possible to disengage the tracking

   system, but didn’t do any independent research regarding disengagement. (Semke 43, 17-20;

   44, 8-14)

15. Mr. Semke bases his opinions on speed, timing and distances from the depositions he

   reviewed and his conclusions are based upon information taken from the depositions.

   (Semke 53; 78, 15-22)

16. Mr. Semke’s opinions are based upon the description of the events by witnesses. Yet, Mr.

   Semke agrees that people are not real good at time and distance, and research shows time

   and distance testimony is not reliable. (Semke 51, 24-25; 52, 1-3; 60, 3-17; 61, 1-25; 64, 5-

   25; 65, 1-7)

17. He is unsure whether the semi tractor-trailer was stopped or moving when Kenn Trekell first

   saw it. His opinions are based upon the drivers’ and witnesses’ experience, but he did no

   investigation into their experience, and he has no knowledge of how long the truck was.

   (Semke 52, 4-10; 58, 9-25; 59, 23-25; 60, 1-2)



       III. Mr. Semke’s Testimony is Improper under Section 490.065, RSMo.,
              Irrelevant and Unduly Prejudicial.

       Under Missouri law, the admission of expert witness testimony is governed by Section


                                                5

        Case 4:18-cv-00662-DGK Document 67 Filed 03/16/20 Page 5 of 14
490.065, RSMo. Before a witness can offer expert testimony, he or she must first qualify as an

expert with ―knowledge, skill, experience, training or education. § 490.065.1 RSMo. An

expert’s testimony is only admissible if the scientific, technical or other specialized knowledge

proffered “will assist the trier of fact to understand the evidence or to determine a fact in

issue.” Id. “The facts or data in a particular case upon which an expert bases an opinion or

inference may be those perceived by or made known to him at or before the hearing and must

be of a type as discussed in detail in Section IV below.


      Opinions reasonably relied upon by experts in the field in forming opinions or

inferences upon the subject must be otherwise reasonably reliable.” Section 490.065.3,

RSMo.

               A. Mr. Semke’s Testimony Will Not Assist the Jury

        Trial courts have broad discretion to exclude any testimony, and a court’s decision to

exclude expert testimony seldom constitutes reversible error. Inman v. Bi-State Dev. Agency.,

849 S.W.2d 681, 683 (Mo. Ct. App. E.D. 1993); Huelster v. St. Anthony’s Med. Ctr., 755 S.W.2d

16, 17 (Mo. Ct. App. E.D. 1988). It has been long established in Missouri that expert testimony

is necessary only “where the subject matter of an inquiry is so far removed from the realm of

common experience that the ordinary jury, even when the facts are fully placed before them,

cannot fairly be expected to draw a correct inference therefrom.” Homan v. Mo. Pac. R.R. Co.,

64 S.W.2d 617, 625 (Mo. 1933) (en banc), cert. denied, 291 U.S. 683 (1934) (citations omitted).

Where a jury has the evidence before it to determine an issue of everyday experience, it is

competent to do so without any expert testimony. Inman, 849 S.W.2d at 683. Issues of everyday

experience include traffic matters, because ordinary jurors have sufficient experience with traffic

matters from which to draw conclusions about facts and testimony in traffic collision cases.

Indeed, courts have long held that ordinary jurors are competent to reach conclusions about the
                                                 6

         Case 4:18-cv-00662-DGK Document 67 Filed 03/16/20 Page 6 of 14
positions of vehicles in traffic collisions when presented with direct evidence. Homan, 64

S.W.2d at 625 (trial court did not err in excluding expert testimony about the positions of a bus

and a flat car at the time of collision); see also Housman v. Fiddyment, 421 S.W.2d 284, 289-92

(Mo. 1967) (en banc) (trial court erred in admitting expert testimony about the point of impact of

vehicles involved in an collision, and citing numerous cases in support).

       In this case, Mr. Semke’s testimony will invade the province of the jury because it adds

nothing to the conclusions that the jury is capable of reaching on its own, based on the other

evidence to be presented. “An expert witness, in a manner, discharges the functions of a juror;

and his evidence should never be admitted unless it is clear that the jurors themselves are not

capable, for want of experience or knowledge of the subject, to draw correct conclusions from

the facts proved.” Housman, 421 S.W. 2d at 289 (quoting Benjamin v. Metro. St. Ry. Co., 34

S.W. 590, 593 (Mo. 1896)). The jurors, experienced in highway driving, will be fully capable

of hearing this evidence and reaching their own conclusions about the manner in which the

wreck occurred. See Housman, 421 S.W.2d at 292; Inman, 849 S.W.2d at 683; Homan, 64

S.W.2d at 625 (determining in 1933 that ―[t]he development of paved highways and the

increasingly common use of automobiles, in recent years, has made the average citizen familiar

with them and conditions arising from their use.). Expert opinion testimony in this case about

the possible positions of the vehicles or the speeds at which they might have been traveling

will not assist the jury in any way. It is overly speculative, cumulative, and prejudicial, and Mr.

Semke’s testimony should therefore be excluded.


               B. Mr. Semke’s Opinion Rests on False and Selective Reading of the
                      Testimony

       An expert “may not, under the guise of giving opinions, provide testimony consisting of

incompetent evidence.” Leake v. Burlington N. R.R. Co., 892 S.W.2d 359, 364 (Mo. Ct. App.

                                                  7

         Case 4:18-cv-00662-DGK Document 67 Filed 03/16/20 Page 7 of 14
E.D. 1995). Moreover, when an expert’s testimony is based on assumptions that are

contradicted by the evidence, such testimony is prejudicial and inadmissible. Greer v.

Continental Gaming Co., 5 S.W.3d 559, 566-67 (Mo. Ct. App. W.D. 1999). In this case, Mr.

Semke based his opinions about the speed and position of the vehicles involved in the wreck on

the police report, his interpretation of the testimony of some, but not all, of the eye witnesses to

the collision, and his own measurements of the wreck scene taken over a year after the collision

took place.

      Mr. Semke admitted in his deposition that he did not speak to any of the witnesses or

people providing the GPS data he relied upon in forming his opinions. He relies on photos taken

at irrelevant times under seasonal circumstances that are different than those that would have been

relevant at the time of the collision.

        However, Mr. Semke has no problem assuming that all of the facts, estimates, locations,

speeds, times, distances, and recollections from the witnesses are specifically correct and

accurate when they support his opinions. This is true even though he acknowledges witness

reliability is problematic.

                C. Mr. Semke’s Proposed Testimony on Perception Reaction Time is
                       Derivative and Unreliable

        Mr. Semke’s opinion on perception-reaction time is not “otherwise reasonably reliable.”

Mo. Rev. Stat. § 490.065.3. He did not perform his own calculations to arrive at his opinion

concerning the Defendant’s perception-reaction time. Mr. Semke admits that he relied on a

program called Interactive Driver Response Research (IDRR), which was created by Dr. Jeff

Muttart, to calculate the reaction time that he testifies to). This program is nothing more than an

Excel spreadsheet that Mr. Semke received when he took Dr. Muttart’s class some years ago. Mr.

Semke simply input numbers that he derived from his interpretation of the testimony in this case,


                                                  8

         Case 4:18-cv-00662-DGK Document 67 Filed 03/16/20 Page 8 of 14
and the Excel spreadsheet, using the equation that Dr. Muttart developed, provides a response

time calculation.) Mr. Semke did not develop the equation himself, he has not independently

verified whether the equation is correct, and he did not test his answer or attempt to

independently verify the conclusions he reached. In fact, it is unclear whether Mr. Semke would

even know how to calculate an individual’s perception-response time without having Dr.

Muttart’s Excel spreadsheet to rely on. Anyone could use this spreadsheet to calculate a driver’s

or passenger’s response and perception times, and what he did is fairly straight forward and not

very complicated.

       Since Mr. Semke did not use his own expertise in reaching the conclusions to which he

will testify regarding the Defendant’s perception-response time, and he did not independently

verify the results of his work, he is inadmissibly parroting the conclusion that Dr. Muttart, the

creator of the Excel spreadsheet, might have reached in this case. “[I]f the testifying expert

merely acts as a conduit for another non-testifying expert’s opinion, the ‘expert opinion’ is

hearsay and is inadmissible.” State ex rel. Missouri Highway and Transp. Com’n v. Modern

Tractor & Supply Co., 839 S.W.2d 642, 655 (Mo. Ct. App. S.D. 1992) (citation omitted).

For these reasons, Mr. Semke’s opinion testimony on perception-reaction time should be

excluded.

               D. Mr. Semke is Not Relying on the Type of Facts Generally Relied
                      upon by Accident Reconstructionists and Is Instead Relying on
                      Hearsay and Speculation

       “The facts or data in a particular case upon which an expert bases an opinion or

inference…must be of a type reasonably relied upon by experts in the field in forming opinions

or inferences upon the subject and must be otherwise reasonably reliable.” Section 490.065.3,

RSMo. An expert’s opinion is inadmissible unless it meets both prongs of the two-step approach

required by the statute. First, the facts relied upon by the expert must be reasonably relied upon

                                                 9

         Case 4:18-cv-00662-DGK Document 67 Filed 03/16/20 Page 9 of 14
by other experts in the field. Second, the facts must be otherwise reliable. See Goddard v. States,

144 S.W.3d 848, 854 (Mo. App. S.D. 2004). Though deference is shown to an expert’s

assessment of the facts or data reasonably relied upon in their field, the opinion must still be

“founded on substantial information, not mere conjecture or speculation….” Doe v. McFarlane,

207 S.W.3d 52, 62 (Mo. App. E.D. 2006).

       Mr. Semke, while holding himself out in this case as an expert in the field of accident

reconstruction, nevertheless relies overwhelmingly in constructing his simulation on evidence

not ordinarily relied upon by accident reconstructionists as a sole source of fact. Collision

“ [r]econstruction testimony, as it is generally understood, seeks to recreate the accident… who

hit whom, where was the impact and how fast the parties were going, a process that requires the

study of physical evidence.” Stricklin v. Chapman, 197 Ill.App.3d 385, 389-90 (1990) (reversing

judgment and remanding where law enforcement officer testified as collision reconstructionist

and there “simply was insufficient physical evidence present to provide the basic data needed to

reconstruct the occurrence”), citing Finfrock v. Eaton Asphalt Co., 41 Ill.App.3d 1020, 1023,

355 N.E.2d 214, 217 (1976)(emphasis added). See also State v. Bybee, 254 S.W.3d 115, 118

(Mo. App. W.D. 2008) (police officer’s accident reconstruction report inadmissible as hearsay

because it was based solely on witness statements); Edgell v. Leighty, 825 S.W.2d 325, 328-29

(Mo.App.1992) (police officer, called as an expert to reconstruct the collision, was not allowed

To “express an opinion that plaintiff made an improper turn when that opinion was based

upon the hearsay statements of witnesses”).

       In State v. Bybee, the Western District Court of Appeals reversed the trial court’s

judgments, reasoning that:

       Since it was based solely upon statements made by witnesses, Sergeant Brown's
       repeated reference to his conclusion that Appellant was the driver within his
       report was improper. He simply made a credibility determination and accepted it

                                                 10

        Case 4:18-cv-00662-DGK Document 67 Filed 03/16/20 Page 10 of 14
       as fact, and his expertise in collision reconstruction did not make him any more
       competent to judge the credibility of the witnesses and reach that conclusion
       than the trier of fact.

Bybee, 254 S.W.3d at 118. See also Graves v. Atchison–Holt Elec. Co-op., 886 S.W.2d 1, 7

(Mo.App. W.D.1994) (“[A]n expert who consults and merely summarizes the content of a

hearsay source without applying his own expertise is merely a hearsay witness”).

       Here, Mr. Semke’s opinion with respect to the collision simulation is based entirely on

hearsay, consisting of eyewitness statements and a hearsay diagram made by an officer present at

the scene. This type of evidence, standing alone, is not the type of evidence used by an accident

reconstructionist in analyzing a collision—there must be sufficient first-hand physical evidence,

such as scene and vehicle photographs, for the reconstructionist to draw any reliable expert

conclusion. Here, without even contacting the officer who inspected the scene, Mr. Semke has

simply made a credibility determination and accepted it as fact lay witness testimony, and his

expertise in collision reconstruction did not make him any more competent to judge the

credibility of the witnesses and reach that conclusion than the trier of fact. Bybee, 254 S.W.3d at

118. His collision opinions and testimony purporting to recreate the collision at issue in this case

should be excluded for what it is: inadmissible hearsay and pseudoscience.

       IV. Mr. Semke’s Testimony, in Particular, His Accident Simulations, are
             Irrelevant and Unduly Prejudicial

       “[T]he trial court ‘enjoys considerable discretion in the admission or exclusion of

evidence, and, absent clear abuse of discretion, its action will not be grounds for reversal.’”

Moore v. Ford Motor Co., 332 S.W.3d 749, 756 (Mo. banc 2011) (quoting State v. Mayes, 63

S.W.3d 615, 629 (Mo. banc 2001)). “Evidence must be both logically and legally relevant to be

admissible.” Crow v. Crawford & Co., 259 S.W.3d 104, 122 (Mo.App. E.D.2008). “Logically

relevant evidence makes a fact of consequence to the outcome of the case more or less probable,


                                                 11

        Case 4:18-cv-00662-DGK Document 67 Filed 03/16/20 Page 11 of 14
or corroborates other relevant evidence.” Moon v. Hy–Vee, Inc., 351 S.W.3d 279, 285

(Mo.App. W.D.2011). Legal relevance requires balancing the probative value of the evidence

versus its prejudicial effect on the jury. Eckerd, 289 S.W.3d at 743. “A court may exclude

evidence that may have a prejudicial effect, even though the evidence is logically relevant, when

the risk of unfair prejudice outweighs the probative value.” Howard v. City of Kansas City, 332

S.W.3d 772, 786 (Mo. banc 2011). The balancing of the legal relevance of a piece of evidence

likewise requires the trial court to “weigh the probative value, or usefulness, of the evidence

against its costs, specifically the dangers of unfair prejudice, confusion of the issues, undue

delay, misleading the jury, waste of time, or needless presentation of cumulative evidence.”

Kroeger– Eberhart v. Eberhart, 254 S.W.3d 38, 43 (Mo.App. E.D.2007)). If the cost outweighs

the usefulness, the evidence is not legally relevant and should be excluded. Adkins v. Hontz,

337 S.W.3d 711, 720 (Mo.App. W.D.2011).

       Mr. Semke’s testimony, in particular his collision simulation, fails both components of

the relevance test. Presentation to the jury of an outlier explanation of the collision inconsistent

with, and unsupported by, the actual eyewitness testimony would be presentation of speculative,

irrelevant conjecture. Visual demonstrations, moreover, have a powerful persuasive power that

would tend to cement this false, speculative testimony in jurors’ minds in a powerfully

misleading way. Mr. Semke’s self-serving cherry-picking of the testimony is unworthy of such

a prominent place in the juror’s minds and his simulation should be excluded.

       V. Mr. Semke’s Opinions on Human Perception and Witness Reliability Are
              Outside His Area of Expertise and an Improper Subject of Testimony.

       During his deposition, Mr. Semke opined that “[t]ime estimates by witnesses are –

generally in my experience are not reliable.” He further expounded that “I've read, obviously,

witnesses' testimony over the years, and time and distance is something that's not accurately


                                                 12

        Case 4:18-cv-00662-DGK Document 67 Filed 03/16/20 Page 12 of 14
remembered…. I've seen it change from statements to depos before, and sometimes there's depo
1 and depo 2, and it's -- it's just not very reliable.”

       Mr. Semke is not an expert in the field of witness reliability. His testimony will not

help the jurors, who can draw on their own experiences and do not need his assistance. Such

testimony would be misleading and unduly prejudicial, as it would allow Mr. Semke to add

the weight of his expert credentials to a piece of irrelevant lay testimony. Mr. Semke should

be precluded from offering his own conclusions on witness reliability at trial in this matter.

Further, Mr. Semke on one hand finds witness testimony and reliability inaccurate when it fits

the opinions he wishes to express regarding the identity of the Target retail trailer, but at other

times he relies upon the witness testimony to support his conclusions and opinions when it fits

his agenda. Here, he unilaterally determined the four eye-witnesses to the Target retail

tractor-trailer were unreliable based upon hearsay evidence provided by third party vendors,

not by Target directly. (the GPS data supplied by Defendant after requests made to its vendors

and the vendors sending their selective information) Yet those very same witnesses he relies

upon in “scientifically” basing his opinions on time, distance, speed and position.

       VI. Conclusion

       For the foregoing reasons, Plaintiff respectfully requests that this Court grant

Plaintiff’s Motion to Strike Fred Semke as an Expert Witness and to Exclude his Opinions

and Testimony, and for such other relief as this Court deems appropriate.




                                                 13




        Case 4:18-cv-00662-DGK Document 67 Filed 03/16/20 Page 13 of 14
                                              Respectfully submitted,

                                              EDELMAN & THOMPSON, L.L.C.

                                                       /s/ Leah M. Mason
                                              Leah M. Mason               MO Bar # 40942
                                              3100 Broadway, Suite 1400
                                              Kansas City, Missouri 64111
                                              (816) 561-3400
                                              (816) 561-1664 (Fax)
                                              lmason@etkclaw.com - e-mail

                                              ATTORNEYS FOR PLAINTIFF


                                 CERTIFICATE OF SERVICE

      A copy of the above and foregoing was mailed via the U.S. mail, prepaid postage, this
  th
16 day of March, 2020, to:

Theresa A. Otto
John F. Baty
BATY HOLM NUMRICH & OTTO PC
4600 Madison Ave., Suite 210
Kansas City, MO 64112-3019

ATTORNEYS FOR DEFENDANT

                                              _______/s/ Leah M. Mason ______________
                                              Attorney for Plaintiff


                         CERTIFICATION UNDER RULE 55.03(A)

       Pursuant to Rule 55.03(a), the undersigned certifies that she signed an original of this
pleading and that an original of this pleading shall be maintained for a period of not less than the
maximum allowable time to complete the appellate process.


                                              ____/s/ Leah M. Mason___________________
                                              Attorney for Plaintiff



                                                 14




        Case 4:18-cv-00662-DGK Document 67 Filed 03/16/20 Page 14 of 14
